Citation Nr: 0016712	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for toenail fungus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from October 1965 to August 1968.  

This appeal arose from an April 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the veteran's claim 
for service connection for toenail fungus.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from toenail fungus, which can be related to his 
period of service.


CONCLUSION OF LAW

The claim for service connection for toenail fungus is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The service medical records do not show treatment for or 
diagnosis of toenail fungus.  VA outpatient treatment records 
dated February 1997 to March 1998 do not show do not show 
treatment for or diagnosis of toenails fungus.  

At the August 1998 RO hearing the veteran testified that he 
began to have fungus problems with his feet during monsoon 
season in Vietnam.  He stated that the fungus was in his 
toenails and that he did not have this problem before he went 
to Vietnam.  The veteran indicated that he did not know what 
the problem was and that he did not seek treatment for it 
when he returned home.  He reported that his toenails became 
very thick and white and that his feet would hurt when they 
were wet.  His wife testified that she was a nurse and that a 
white fungus was in the veteran's toenails.  She stated that 
she met the veteran in March 1970, shortly after he returned 
from Vietnam.  The veteran's wife reported that the veteran 
told her that he developed the toenail fungus while in 
Vietnam when his feet stayed wet for several days.  She 
indicated that he used a pocketknife to cut his toenails 
because they were thick.  

The veteran's contentions that his toenail fungus was related 
to his active service cannot serve to well ground the claims 
because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board notes that the veteran was discharged from service 
in August 1968 and the record does not show a diagnosis of or 
treatment for toenail fungus subsequent to service.  The 
service medical records do not show diagnosis of or treatment 
for toenail fungus.  Although the veteran's wife is a nurse 
and has stated that the veteran has toenail fungus, he has 
not submitted competent medical evidence of a nexus between 
his the toenail fungus and service.  In view of the absence 
of these facts, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for toenail fungus is not well grounded and is 
denied.

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for toenail fungus is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

